Citation Nr: 1604446	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-13 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error in a December 28, 1992, rating decision which did not assign a separate compensable rating for headaches.

2.  Whether there was clear and unmistakable error in a December 28, 1992, rating decision which denied service connection for a thoracic spine strain.

3.  Entitlement to service connection for arrhythmia, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to April 1992.

This case comes to the Board of Veterans' Appeals (Board) from August 2009 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Thereafter, jurisdiction of the case was transferred to the RO in Waco, Texas.  In October 2015, the Veteran testified at a Board hearing by videoconference.  


REMAND

Regrettably, a transcript of the October 2015 hearing could not be produced due to technical difficulties.  In a November 2015 letter, the Veteran was advised of the situation and given an opportunity to testify at another hearing.  In December 2015, the Veteran indicated that he wanted to testify at another videoconference Board hearing.  As the RO schedules videoconference Board hearings, a remand of the appeal to the RO is warranted to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran and representative should be notified in writing of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

